Title: To Benjamin Franklin from Jane Mecom, 25 June 1782
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brotherwarwick 25 June 1782
I wrot you a few Days ago, & at Governer Greenes Request Inclosed a memorandom concerning a Prisoner I also Informed you of the Irreparable Lose I have mett with in the Death of my Dear Grand Daughter Greene with whome I had Lived in as Perfect composeure & Tranquility as Human-Nature will admit of, she was affectionate & Respectfull to me, an affectionate & Prudent wife, & an Indulgent mother, I am still at her Dieing Request that I would not Leve her children as long as I live & the Request also of her bereved Husband with Them in the Famely, He is kind & affectionat to me but something constantly Passes that keeps alive my sorrow tho I have Plenty of all Nesesarys & the same Beautifull Prospect around me & all the season Blooming I so much mis her sosiety that it spreads a gloom over all.
Cousen Williams has made me a visit He came Partly on Busness as far as Provedence & Partly to Recrute His spirits affter the long sickness & Death of His Brother who Died much about the same time my child did, He has lost three Grand children by His son John, has won by His Daughter Bettsey (who married a mr Eaton) He seems much Pleas’d with, as we all are with our litle wons, they are Realy Pleasant diverting things I seem as if I could not soport Life without mine tho they cause many sorrowfull Reflections, there Father desiers His Duty to you.
I have wrot many leters to you since I recved won I never atempt to give any acount of Publick affairs I sopose you constantly recive all from good hands I should never the less be gratified to recive some from you I give you Joy of the birth of the Prince & as sinsearly of the Progres yr Granson makes in His Larning & the Honours confer’d on Him for it, I hope you will Live to see him a worthy & usefull man; I Long to hear of Sturdy Bill, & the Rest of the Famely which I sopose is Increas’d since I heard from them which is more than two years, I think I have wrote twice to them since, I beleve some of my leters to you miscarry, but I think they c[torn] not to them as I wrot by Post.
I am Informed yr Health is so ferm & yr spirits so good that I am not out of hopes of seeing you again in your Native Place if the War should ceace as some Imagin it will soon God grant it may for the Raveges of war are Horrible we have been Lately surprised with a considerable Fleets apearing as tho t[hey] Intended to Reposes Rhoad Island but they Passd by affter 3 or four Days Alarm, In won of my Leters I wrot my thanks for the Present you sent me throw Cousen Jonathan williams’s hands many of the Articles came seasonable for my own use the Rest I sould & Put the monny to Intrest; I hope I shall be so Lucky as hear this gits saif to yr hand cousen williams tells me it will go by a very good opertunity if it should let me hear from you soon & Refresh the hart of yr Ever affectionat sister
Jane Mecom
 
Addressed: His Excellency Benjamin Franklin Esqr / at Pasy / In / France
